Order filed April 20, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00882-CR
                               NO. 14-18-00883-CR
                                   ____________

                   KEISHUNN LAMONT REED, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 208th District Court
                             Harris County, Texas
                    Trial Court Cause No. 1380046, 1380047

                                      ORDER

      On April 12, 2021, the trial court filed a record of its hearing on appellant’s
motion for new trial. In our order requesting that record, this court also requested a
supplemental clerk’s record containing the trial court’s signed order ruling on the
motion for new trial. This court has not received that supplemental clerk’s record.
This court further requests that that the trial clerk supplement that record with all
filings related to the motion for new trial. The supplemental clerk’s record is
ordered to be filed with the clerk of this court on or before April 27, 2021.

                                   PER CURIAM

Panel Consists of Justices Bourliot, Hassan, and Poissant.